Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         January 25, 2022
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 55067-9-II

                          Respondent,

        v.

 JEFFREY ALLEN STRICKLAND,                                    UNPUBLISHED OPINION

                          Appellant.



       GLASGOW, A.C.J.—Jeffrey Allen Strickland appeals his sentence following his guilty plea

to two counts of second degree assault and one count of second degree unlawful possession of a

firearm. He argues that the trial court erred by ordering him to pay a DNA collection fee and the

community custody supervision fee, and by ordering him to pay interest on nonrestitution legal

financial obligations. We remand to the trial court to strike the DNA collection fee, clarify that

interest will not accrue on nonrestitution legal financial obligations, and reconsider imposition of

the supervision fee.

                                              FACTS

       In 2016, Strickland pleaded guilty to two counts of second degree assault and one count of

second degree unlawful possession of a firearm. The trial court sentenced Strickland to an

exceptional sentence of 300 months in prison and ordered him to pay $18,487.89 in restitution.

The trial court also imposed a $100 DNA collection fee and $500 victim assessment, and it ordered

Strickland to pay the community custody supervision fee.
No. 55067-9-II


       Strickland filed his notice of appeal in 2020, and a commissioner of our court issued a

ruling accepting Strickland’s late notice of appeal for filing.

                                            ANALYSIS

                      I. DNA FEE AND NONRESTITUTION INTEREST ACCRUAL

       Strickland argues that the trial court erred by imposing a DNA collection fee and interest

accrual on nonrestitution legal financial obligations. The State concedes, and we accept its

concession.

       As an initial matter, in 2018, the legislature amended Washington’s system of legal

financial obligations. The amendments apply to cases that were not yet final at the time of their

enactment. State v. Ramirez, 191 Wn.2d 732, 747-50, 426 P.3d 714 (2018). Although Strickland

was sentenced in 2016, our commissioner accepted Strickland’s late notice of appeal. Strickland

argues, and the State agrees, therefore, that Strickland’s case is not final and the 2018 amendments

apply to him. We agree that Strickland is entitled to the benefits of the 2018 amendments.

       Under RCW 43.43.7541, the DNA collection fee is not mandatory if the defendant’s DNA

has already been collected due to a prior conviction. Strickland has several prior felony

convictions, which the State concedes resulted in his DNA being collected. This legal financial

obligation should be stricken. Additionally, RCW 10.82.090(1) now prohibits interest from

accruing on nonrestitution legal financial obligations, and the language in Strickland’s judgment

and sentence stating otherwise is erroneous.




                                                  2
No. 55067-9-II


                                        II. SUPERVISION FEES

          Strickland also argues that the trial court erred by imposing community custody

supervision fees because he is indigent. Because community custody supervision fees are not costs,

we disagree.

          RCW 10.01.160(3) and RCW 9.94A.760(1) prohibit a sentencing court from ordering a

defendant to pay discretionary costs if a defendant is indigent as defined in RCW 10.101.010(3)(a)

through (c). RCW 9.94A.703(2)(d) governs supervision fees and states, “Unless waived by the

court, as part of any term of community custody, the court shall order an offender to . . . [p]ay

supervision fees as determined by the [Department of Corrections].” The supervision fee is a

discretionary financial obligation. State v. Lundstrom, 6 Wn. App. 2d 388, 396 n.3, 429 P.3d 1116

(2018).

          The supervision fee is not a discretionary “cost” merely because it is a discretionary

financial obligation. E.g., State v. Starr, 16 Wn. App. 2d 106, 109, 479 P.3d 1209 (2021). The

supervision fee fails to meet the RCW 10.01.160(2) definition of a “cost” because it is not an

“expense specially incurred by the State to prosecute the defendant, to administer a deferred

prosecution program, or to administer pretrial supervision.” Id. Because the supervision fee is not

a “cost” as defined under RCW 10.01.160(2), the statutes do not prohibit the trial court from

imposing the supervision fee even where a defendant is indigent. Id. Thus, the trial court had

discretion to impose the supervision fee.

          Strickland urges us to overrule Starr. We decline to do so. We note, however, that “[t]he

barriers that [legal financial obligations] impose on an offender’s reintegration to society are well

documented . . . and should not be imposed lightly merely because the legislature has not dictated



                                                  3
No. 55067-9-II


that judges conduct the same inquiry required for discretionary costs.” State v. Clark, 191 Wn.

App. 369, 376, 362 P.3d 309 (2015). We agree that this important policy should be broadly

supported. Therefore, the superior court is free to strike the community custody supervision fee on

remand.

        Accordingly, we hold that the trial court did not err by imposing the supervision fee, but

we remand for the trial court to amend Strickland’s judgment and sentence to strike the DNA

collection fee, to clarify that the interest accrual provision does not apply to nonrestitution legal

financial obligations, and to consider whether to strike the community custody supervision fee.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     Glasgow, A.C.J.
 We concur:



 Veljacic, J.




 Price, J.




                                                 4